Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 10, 2017

The Court of Appeals hereby passes the following order:

A17A1448. NATHANIEL HARPER, JR. v. THE STATE.

      Nathaniel Harper, Jr. was convicted of felony drug offenses in 1993. In
January 2017, Harper filed a pro se motion to set aside his convictions, contesting the
sufficiency of the underlying indictment. The trial court denied the motion, and
Harper filed this direct appeal. We lack jurisdiction for two reasons.
      First, Harper’s motion essentially challenged his judgment of conviction. See
Jones v. State, 290 Ga. App. 490, 494 (2) (659 SE2d 875) (2008) (challenge to
validity of indictment is challenge to conviction). See generally Rubiani v. State, 279
Ga. 299, n.1 (612 SE2d 798) (2005) (the substance of a motion, rather than its
nomenclature, controls). A petition or motion to vacate or modify a conviction is not
one of the established procedures for challenging the validity of a judgment in a
criminal case. See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper v.
State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). An appeal from an order denying
or dismissing such a petition or motion must be dismissed. See Williams v. State, 287
Ga. 192, 194 (695 SE2d 244) (2010); Roberts, supra; Harper, supra at 218 (2).
      Second, Harper’s appeal is untimely. A notice of appeal must be filed within
30 days after entry of the appealable order. See OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on
this Court. Jaheni v. State, 281 Ga. App. 213, 214 (635 SE2d 821) (2006). Here, the
trial court’s order was entered on January 12, 2017, but Harper did not file his notice
of appeal until 35 days later, on February 16, 2017.
For the foregoing reasons, this application is hereby DISMISSED.

                               Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                  05/10/2017
                                       I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                                 , Clerk.